       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 1 of 25                     FILED
                                                                                 2020 Oct-08 PM 12:38
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION


PHILLIP BONE, et al.,                     )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        ) Case No.: 5:18-cv-01706-LCB
                                          )
ALLIANCE INVESTMENT                       )
COMPANY, LLC D/B/A AIC                    )
CONCRETE                                  )
                                          )
       Defendant.                         )



                     MEMORANDUM OPINION AND ORDER

      This employment discrimination case is before the Court on the Defendant’s

Motion for Summary Judgment on Plaintiffs Phillip Bone, Quintin Davis and Jeffrey

Garner’s claims of discrimination and retaliation under Title VII and § 1981 while

employed by Defendant. (Doc. 22). The motion has been fully briefed and is ripe

for review. For the reasons that follow, the Court finds that the Defendant’s Motion

for Summary Judgment is due to be denied in part and granted in part.

                               I. Factual Background

      Phillip Bone, Quintin Davis and Jeffrey Garner sued their former employer,

Alliance Investment Company, LLC (AIC”) for hostile work environment and

retaliation. (Doc. 1). The Plaintiffs are all African American males, and allege that
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 2 of 25




the Defendant discriminated against them because of their race. (Doc. 1, p. 3).

Plaintiff Bone began working as a carpenter at AIC in March of 2017 while Plaintiff

Davis and Plaintiff Garner began working as carpenters at AIC in April of 2017.

(Doc. 1, p. 3). All three Plaintiffs were assigned to work on the NASA jobsite. (Doc.

22-2, p. 3). Daniel Gibson was the Vice President of AIC and was responsible for

day-to-day operations at all relevant times. (Id. at 2). Alvin Gibson was the General

Superintendent of the commercial division and reported to Daniel Gibson. (Id.).

Howard Damen was the foreman on the NASA jobsite until May 18, 2017, when he

resigned from the company. (Id. at 4). Following his resignation, beginning on May

18, 2017, Plaintiffs were supervised by Markus Pollitz who is a white male. (Doc.

22-3, p. 2).

      On May 24, 2017, Bone confronted Pollitz about allegations that he had called

them “nigger.” (Doc. 22-1, p. 4). On May 25, 2017, the Plaintiffs went to

Defendant’s office to show Daniel Gibson a video of Brandon Kent, another

employee working on the NASA project, stating that Pollitz was calling them

“niggers.” (Id.). Prior to going to Defendant’s Office, Bone told Alvin Gibson about

the use of racial slurs, and Gibson responded that “I don’t believe you.” (Doc. 26, p.

5). Plaintiffs were told by coworkers that Pollitz was using the slur to refer to

Plaintiffs “up and down the building and to the coworkers, too.” (Doc. 22-5, p. 11).

Tyler Marshall also told Plaintiff Davis that Pollitz told the Caucasian workers they

                                          2
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 3 of 25




should stop working so hard and “[l]et those niggers do the work.” (Doc. 22-7, p.

13). Plaintiffs also contend that they were left with more difficult, physical tasks at

the job site than their white counterparts, and white coworkers stated that this was

the case. (Doc. 22-7, p. 14).

      Besides the second-hand statements of racial slurs, Plaintiffs also had direct

instances of hearing racial slurs. During his time on the NASA site, Davis overheard

Pollitz say “You’re just like the rest of them [slur].” (Doc. 22-7, p. 15). Bone also

overheard Pollitz say the slur while talking to another person on the jobsite. (Doc.

22-11, p. 14). However, Garner is the only plaintiff that alleges he was called the

slur by Pollitz directly. (Doc. 22-1, p. 13).

      Plaintiffs contend that when they tried to show Daniel Gibson the video, he

was initially not interested in watching it. (Id. at 8). Garner states he was terminated

before he could show Gibson the video. (Id. at 4). However, Gibson contends that

he wanted a copy of the video to investigate the allegation, but Plaintiffs refused to

provide a copy of the video. (Doc. 22-1, p. 4). Plaintiffs state that Gibson did not

want a copy but instead the original video which was in possession of Garner. (Doc.

26, p. 4). Plaintiffs contend they were told that they were being terminated, and

Gibson offered them their paychecks in exchange for possession of the video

recordings. (Id. at 5). Garner and Davis stated that they received their paychecks on

May 25, 2017, while Bone claimed he did not receive his last check for working on

                                           3
         Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 4 of 25




the NASA project. (Id.). However, Defendant contends that Plaintiffs demanded

their final checks from Gibson and stated they did not want to work for Defendant

any longer. (Doc. 22-1, 5). According to Defendant, on May 26, 2017, Gibson issued

Plaintiffs their checks early and called them to pick up their checks. (Doc. 22-1, pp.

6-7).

        On May 26, 2017, Daniel Gibson and another employee found tourniquets on

the ground where the Plaintiffs had been standing and where their cars were parked.

(Doc. 22-1, p. 7). On May 30, 2017, Alvin Gibson allegedly called five employees

including Bone, Garner, Davis, Bryan Irwin (Caucasian), and Tyler Marshall

(Caucasian) to report for a drug screen. (Doc. 26, p. 7; 22-7, p. 22). Defendant

contends Plaintiffs did not report for their drug screening test on May 30, 2017, and

Plaintiff Garner and Plaintiff Davis admit that employees are subject to drug screens

upon the company’s request. (Doc. 22-1, p. 7). Alvin Gibson testified that the AIC

Drug and Alcohol Policy states that “if an employee fails to furnish the appropriate

samples ‘when requested’ they are subject to immediate termination.” (Doc. 22-3,

p. 3). Garner contends that he took the test on May 30, 2017, as requested. (Doc. 22-

5, p. 60). Davis admits that he took the drug test on May 31, 2017. (Doc. 22-6, p. 4).

However, Defendants dispute that Garner took the drug test on May 30, 2017, and

the Drug Screen Test Results have May 31, 2017, as the sample collection date for

Garner’s drug test. (Doc. 22-5, p. 72).

                                          4
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 5 of 25




      On May 31, 2017, Alvin Gibson texted all Plaintiffs requesting they turn in

their badges for failing to take the drug test on May 30, 2017. (Doc. 22-3, p. 4; Doc.

22-9, p. 3; Doc. 22-10, p. 3). Garner and Davis contend they were already terminated

prior to Alvin Gibson’s texts. (Doc. 22-5, p. 13). Plaintiff Bone contends that he

went to take the drug screen at the testing facility and that he was not in the facility’s

system. (Doc. 22-11, p. 19). Plaintiff Bone then called Alvin Gibson for instructions

on taking the test and Gibson told him, “Don’t worry about that. I’ll call you when

we got a job.” (Id.).

                                 II. Standard of Review

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323. Once

the moving party has met its burden, Rule 56(c) requires the non-moving party to go

beyond the pleadings and -- by pointing to affidavits, or depositions, answers to

interrogatories, and/or admissions on file -- designate specific facts showing that

                                            5
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 6 of 25




there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb Cty., 495 F.3d 1306,

1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the evidence

is merely colorable, or is not significantly probative, summary judgment may be

granted. See id. at 249.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest on

her allegations made in the complaint; instead, as the party bearing the burden of

proof at trial, she must come forward with at least some evidence to support each

element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party

opposing a properly supported motion for summary judgment ‘may not rest upon the

mere allegations or denials of [her] pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

                                            6
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 7 of 25




      Summary judgment is mandated “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S.

at 322. “Summary judgment may be granted if the non-moving party’s evidence is

merely colorable or is not significantly probative.” Sawyer v. Sw. Airlines Co., 243

F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S. at 250-51).

      “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is

a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the inquiry is

‘whether the evidence presents a sufficient disagreement to require submission to

the jury or whether it is so one-sided that one party must prevail as a matter of law.”

Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-52); see also

LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a

motion for summary judgment.”).


                                   III.   Discussion

      Defendant moves for summary judgment against Plaintiffs on the following

grounds. First, Defendant argues that Plaintiffs’ hostile work environment claims

fail as a matter of law because Plaintiffs failed to present substantial evidence that

the harassing racial conduct was sufficiently severe or pervasive to alter the terms or

                                          7
        Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 8 of 25




conditions of their employment. (Doc. 22-1, p. 11). Second, Defendant argues that

Plaintiffs’ retaliation claims fail as a matter of law because Plaintiff Bone was not

terminated, and there is no evidence Plaintiffs were treated less favorably than

similarly situated individuals outside of their protected class. (Doc. 22-1, pp. 19-20).

Further, Defendants contend that Plaintiffs were terminated for failure to take a drug

test, not in retaliation for reporting racist remarks. (Doc. 22-1, pp. 20-22). The Court

will take the two arguments in turn.

A. Hostile Work Environment Claim

      Plaintiffs bring this lawsuit pursuant to 42 U.S.C. § 1981 and Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”). (Doc.

1, p. 1). Under Title VII, an employer cannot discriminate against an individual on

the basis race or color. 42 U.S.C. § 2000e-2(1) (“It shall be an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual's race,

[or] color.”). Section 1981 similarly states, in pertinent part:

      All persons within the jurisdiction of the United States shall have the
      same right in every State and Territory to make and enforce contracts,
      to sue, be parties, give evidence, and to the full and equal benefit of all
      laws and proceedings for the security of persons and property as is
      enjoyed by white citizens, and shall be subject to like punishment,
      pains, penalties, taxes, licenses, and exactions of every kind, and to no
      other.

                                           8
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 9 of 25




42 U.S.C. § 1981. The Eleventh Circuit is clear that Title VII and § 1981 “have the

same requirements of proof and use the same analytical framework.” Shields v. Fort

James Corp., 305 F.3d 1280, 1282 (11th Cir. 2002) (quoting Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1330 (11th Cir.1998)). Therefore, the Court will

combine the Title VII and § 1981 analyses into one.

   To establish a hostile work environment claim under Title VII, the plaintiff must

show that “the workplace is permeated with discriminatory intimidation, ridicule,

and insult, that is sufficiently severe or pervasive to alter the conditions of the

victim's employment and create an abusive working environment.” Gowski v. Peake,

682 F.3d 1299, 1311 (11th Cir. 2012) (quoting Harris v. Forklift Sys., Inc., 510 U.S.

17, 21 (1993); Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir.

2002)). In hostile work environment cases where the harassment is based on race, a

plaintiff must prove

               (1) that he belongs to a protected group; (2) that he has been
               subject to unwelcome harassment; (3) that the harassment must
               have been based on a protected characteristic of the employee,
               such as national origin; (4) that the harassment was sufficiently
               severe or pervasive to alter the terms and conditions of
               employment and create a discriminatorily abusive working
               environment; and (5) that the employer is responsible for such
               environment under either a theory of vicarious or of direct
               liability.

Miller, 277 F.3d at 1275 (citing Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th

Cir. 1999)).

                                           9
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 10 of 25




    Summary judgment is due “against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

Therefore, the question arises whether the non-movant’s version of the facts shows

that “the harassment was sufficiently severe or pervasive to alter the terms and

conditions of employment and create a discriminatorily abusive working

environment.” 1 See Miller, 277 F.3d at 1275.

    1. Severe and Pervasive Racial Harassment

    Defendant contends in its motion that Plaintiffs failed to present substantial

evidence that the harassing conduct was sufficiently severe or pervasive to alter the

terms or conditions of his employment. The Court agrees. The Defendant argues in

support of this contention that Plaintiffs were not personally subjected to severe and

pervasive harassment. (Doc. 22-1, p. 12). This argument relies on the fact that (1)

Plaintiffs could only point to isolated utterances of the slur, (2) second-hand

comments did not create a hostile work environment, and (3) the totality of the

circumstances was insufficient to show a hostile work environment. (Doc. 22-1, pp.

12-18).




1
 Defendant did not dispute that Plaintiffs, who are African American, are all
members of a protected group and did not make any arguments regarding the other
hostile work environment elements. (Doc. 22-1, p. 12).
                                      10
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 11 of 25




   “To establish that harassing conduct was severe or pervasive, an employee must

meet both a subjective and objective test.” Barrow v. Georgia Pac. Corp., 144 F.

App'x 54, 56 (11th Cir. 2005) (citing Mendoza, 195 F.3d at 1246); see also

Dugandzic v. Nike, Inc., 807 F. App'x 971, 975 (11th Cir. 2020) (citing

Miller, 277 F.3d at 1276 (“To be actionable, behavior must result in ‘both an

environment that a reasonable person would find hostile or abusive and an

environment that the victim subjectively perceives ... to be abusive.’”)). The Court

will first answer the question of whether Plaintiffs established that there was a

subjective belief that Pollitz’s conduct was abusive.

   Plaintiffs first approached Pollitz to address whether he used a slur in reference

to them. (Doc. 22-11, p. 16). It is undisputed that Plaintiffs then approached

management by going to Daniel Gibson’s office to report the abusive conduct. (Doc.

22-2, p. 3; Doc. 22-3, p. 2). Pollitz’s behavior bothered Plaintiffs enough that they

approached both Pollitz and Daniel Gibson to address the behavior that is now the

basis of their discrimination suit. This evidence, when viewed in the light most

favorable to the Plaintiffs, establishes that Plaintiffs found the behavior subjectively

abusive. The Court will now determine if the harassment was objectively abusive.

   “In evaluating the objective severity of the harassment, [the Court should]

consider, among other factors: (1) the frequency of the conduct; (2) the severity of

the conduct; (3) whether the conduct is physically threatening or humiliating, or a

                                          11
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 12 of 25




mere offensive utterance; and (4) whether the conduct unreasonably interferes with

the employee's job performance.” Miller, 277 F.3d at 1276 (citing Allen v. Tyson

Foods, 121 F.3d 642, 647 (11th Cir. 1997); Harris, 510 U.S. at 23). The objective

severity of the behavior is determined by the totality of the circumstances. Mendoza,

195 F.3d at 1246 (internal citations omitted)(“The courts should examine the

conduct in context, not as isolated acts, and determine under the totality of the

circumstances whether the harassing conduct is sufficiently severe or pervasive to

alter the terms or conditions of the plaintiff's employment and create a hostile or

abusive working environment.”).

   “Any relevant factor must be taken into account, but no single factor is

dispositive.” Jones v. UPS Ground Freight, 683 F.3d 1283, 1299 (11th Cir. 2012)

(citing Harris, 510 U.S. at 23). Plaintiffs argue that there is evidence of at least three

of these factors including “frequency, offensive utterances, and whether the behavior

interferes or alters the employees work performance.” (Doc. 26, p. 12). There was

no contention by Plaintiffs or evidence on the record that any of the conduct was

physically threatening or humiliating; therefore, the Court will look to the other

objective severity factors and will analyze the factors for each Plaintiff in turn. See

Williams v. Ruskin Co., Reliable Div., No. 1:10-CV-508-WC, 2012 WL 692964, at

*13 (M.D. Ala. Mar. 1, 2012) (“Because each of the Plaintiffs must individually



                                           12
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 13 of 25




make out a prima facie case, the court analyzes each Plaintiff's individual hostile

work environment claim.”).


   a. Jefferey Garner


   The evidence of racial harassment relies in part on the racial slur that was said to

Garner. Garner testified that he was called “nigger” directly by Pollitz. There is also

evidence on the record that Plaintiffs were called racial slurs outside of their

presence. Garner testified that he was told that Pollitz was using the slur to refer to

Plaintiffs “up and down the building and to the coworkers, too.” (Doc. 22-5, p. 11).

Caucasian workers were told by Pollitz that the Caucasian workers should stop

working so hard and “[l]et those niggers do the work.” (Doc. 22-7, p. 13). Plaintiffs

also contend they were left with more difficult, physical tasks at the job site than

their white counterparts, and white coworkers stated that this was the case. (Doc. 22-

7, p. 14). To the frequency factor, the alleged harassing conduct occurred over the

course of six days. In these six days, there was only one occasion that Garner heard

the slur. However, there is no evidence in the record of how and when these other

statements were allegedly made. Therefore, the frequency factor is due little weight.


   Next, the offensive utterance of the slur is severe. See Adams v. Austal, U.S.A.,

L.L.C., 754 F.3d 1240, 1255 (11th Cir. 2014) (noting “the use of the slur ‘nigger’ is

severe”). While the use of that term is both reprehensive and offensive, the conduct


                                          13
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 14 of 25




in this case does not rise to the level set out by the Eleventh Circuit on what

constitutes an objectively hostile work environment. See Barrow v. Georgia Pac.

Corp., 144 F. App'x 54, 58 (11th Cir. 2005) (finding some Plaintiffs’ evidence of the

n-word being used sporadically in conjunction with Confederate flags and KKK

symbols being displayed at work “did not meet the standard of severe and pervasive

harassment”); Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1254 (11th Cir. 2014)

(finding that Plaintiff’s workplace was not objectively hostile despite employees

wearing Confederate flags on their clothing daily and racist graffiti in the bathroom

along with Plaintiff hearing the n-word spoken a few times over two years, and

learning about a noose in the bathroom).

   Further, there is no evidence in the record that Pollitz’s words or conduct

impacted Garner’s job performance. Therefore, under the totality of the

circumstances, a reasonable jury would not find this workplace to be hostile. Garner

has failed to point to specific factual evidence that would create a dispute as to

whether his workplace was hostile. Consequently, summary judgment is

appropriate.


   b. Quintin Davis

     Quintin Davis worked with Pollitz for approximately six days. During this

time, Davis overheard Pollitz say “You’re just like the rest of them niggers.” (Doc.


                                           14
         Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 15 of 25




22-7, p. 15). Davis admits this was not said directly to him. (Id.). Although the

frequency analysis of Davis is the same as Garner’s analysis, the racial slur was not

said directly to Davis which impacts the analysis. In Adams v. Austal, U.S.A., L.L.C.,

the Court found that a reasonable person would not find that his work environment

was hostile while noting that “although the use of the slur ‘nigger’ is severe, it was

not directed toward him or directly humiliating or threatening to him.” 754 F.3d

1240, 1255 (11th Cir. 2014). The fact that slur was not directed at Davis decreases

the severity level from the analysis used with Garner. There is no evidence on the

record that Pollitz’s words or conduct impacted Davis’ job performance. Therefore,

under the totality of the circumstances, a reasonable jury would not find Davis’s

workplace to be hostile. Like Garner, Davis has failed to identify facts in the record

sufficient to create a dispute as to whether Defendant’s behavior created a hostile

work environment. Thus, summary judgment is appropriate as to this particular

claim.


   c. Phillip Bone

   On or around May 23, 2017, Bone asserts that he heard Pollitz use the slur while

talking to another individual off to the side. (Doc. 22-11, p. 14). Bone testified that

he thought Pollitz was referring to him, but he was not sure. (Id.) The frequency

factor analysis is the same as the one for Garner. However, the severity of the

behavior in this instance is less than the severity of the behavior towards Garner
                                         15
         Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 16 of 25




because the racial slur was not directed at Bone. See Adams, 754 F.3d at 1255.

Therefore, as with Plaintiffs Garner and Davis, the totality of the circumstances

would not lead a reasonable jury to find that Plaintiff Bone’s workplace was

objectively hostile, and summary judgment is due to granted as to this claim


B. Retaliation Claim

        The Defendant contends next in its Motion for Summary Judgment that

Plaintiffs’ retaliatory discharge claims fail as a matter of law because (1) there is no

evidence that Bone was terminated, (2) there is no evidence that Plaintiffs were

treated less favorably than a similarly situated individual outside of their protected

class, and (3) Plaintiffs were terminated for failing to report to a drug test in violation

of AIC policy. (Doc. 22-1, pp. 18-22).

     Plaintiffs rely upon only circumstantial evidence to establish Defendant’s

retaliatory intent. The Eleventh Circuit relies upon the McDonnell Douglas2 burden-

shifting framework “[w]hen a Title VII retaliation claim . . .is based on

circumstantial evidence.” Johnson v. Miami-Dade Cty., 948 F.3d 1318, 1325 (11th

Cir. 2020) (citing Kidd v. Mando Am. Corp., 731 F.3d 1196, 1202 (11th Cir. 2013)).




2
    411 U.S. 792 (1973).

                                            16
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 17 of 25




    “To make a prima facie case for a claim of retaliation under Title VII, a plaintiff

must first show (1) that ‘she engaged in statutorily protected activity,’ (2) that ‘she

suffered an adverse action,’ and (3) ‘that the adverse action was causally related to

the protected activity.’” Gogel v. Kia Motors Mfg. of Georgia, Inc., 967 F.3d 1121,

1134–35 (11th Cir. 2020) (citing Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924

(11th Cir. 2018); Bryant v. Jones, 575 F.3d 1281, 1307–08 (11th Cir. 2009)). “Once

the prima facie case is established, it creates a ‘presumption that the adverse action

was the product of an intent to retaliate.’” Gogel, 967 F.3d at 1135 (quoting Bryant,

575 F.3d at 1308). After a prima facie case of retaliation is established, “[t]he burden

of production then shifts to the employer to rebut the presumption by articulating a

legitimate, non-discriminatory reason for the employment action.” Id. (quoting

Bryant, 575 F.3d at 1308).

   Finally, “if the defendant offers a legitimate, nondiscriminatory reason for its

employment decision, the burden shifts back to the plaintiff to establish that the

reason offered by the defendant ‘was not the real basis for the decision, but a pretext

for discrimination.’” Johnson, 948 F.3d at 1325 (quoting Richardson, 71 F.3d at

806). As decided above, Plaintiffs failed to establish a prima facie case for a hostile

work environment, so we now turn to whether Plaintiffs established a prima facie

retaliation case.


   1. Prima Facie Case of Retaliation
                                          17
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 18 of 25




   a. Statutorily Protected Activity


      Defendant in its Motion does not challenge whether Plaintiffs engaged in

statutorily protected activity when they reported racial discrimination to Daniel

Gibson. Also, there is evidence that Plaintiffs reported that slurs were directed at

them immediately after the incident took place. Further, the Eleventh Circuit has

noted that “Title VII’s protections are not limited to individuals who file formal

complaints, but extend to those who voice informal complaints as well.” Furcron v.

Mail Centers Plus, LLC, 843 F.3d 1295, 1311 (11th Cir. 2016). Thus, the Court will

assume that Plaintiffs were engaging in statutorily protected activity and will turn to

whether an adverse employment action took place.

   b. Adverse Action

      Defendant contends that Bone was not terminated but left the company for a

higher paying position. (Doc. 22-1, p. 19). Plaintiffs did not challenge this contention

in their Reply instead focusing on the fact that the actions of Plaintiffs were

statutorily protected and causally related to the alleged termination. However, in

their Complaint, all Plaintiffs alleged they were terminated because they complained

of race and color discrimination. (Doc. 1, p. 6).




                                          18
           Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 19 of 25




          On May 31, 2017, all Plaintiffs were notified they were terminated for not

reporting to take a drug test as allegedly requested by Defendant on May 30, 2017.3

Since Defendant itself asserts it terminated all Plaintiffs, including Bone, there are

facts in the record which, when viewed in the light most favorable to the Plaintiffs,

demonstrate that Plaintiffs suffered an adverse employment action, i.e., termination

(Doc. 22-1, p. 20).

      c. Causal Relation

          Finally, the Court turns to whether there was a causal connection between the

termination of the Plaintiffs and their action in reporting Pollitz’s racial epithets.

“The burden of causation can be met by showing close temporal proximity between

the statutorily protected activity and the adverse employment action.” Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (citing Brungart v.

BellSouth Telecomm., Inc., 231 F.3d 791, 798–99 (11th Cir. 2000)). However, “mere

temporal proximity, without more, must be ‘very close.’” Id. (quoting Clark County

Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)). In Thomas v. Cooper Lighting,

Inc., the Eleventh Circuit found that “[a] three to four month disparity between the

statutorily protected expression and the adverse employment action is not enough.”

Id. (internal citations omitted).




3
    There is a dispute of fact about the date Plaintiffs were notified of the drug test request.
                                                    19
          Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 20 of 25




          In this case, Plaintiffs reported the alleged racial discrimination to Daniel

Gibson on May 25, 2017. (Doc. 22-1, p. 4). Plaintiffs were allegedly asked to go

take a drug test on May 30, 2017. (Doc. 22-6, p. 4). Plaintiffs were notified of their

termination on the morning of May 31, 2017. (Doc. 22-1, p. 8) The total length of

time from the statutorily protected activity to the adverse employment action was

six days. The Eleventh Circuit has held “that a period as much as one month between

the protected expression and the adverse action is not too protracted.” Higdon v.

Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004) (citing Wideman v. Wal–Mart Stores,

Inc., 141 F.3d 1453, 1457 (11th Cir.1998)). 4 Therefore, six days between the

statutorily protected activity and the adverse employment action is an acceptable

timeframe to establish a causal connection between the two. Therefore, there is

record evidence that, when viewed in the light most favorable to Plaintiffs,

establishes a prima facie case of retaliation and consequently establishes a

presumption of retaliatory intent by Defendant.

      2. A Legitimate, Non-discriminatory Reason for the Employment Action

          The burden of production now shifts to Defendant to rebut the presumption of

retaliation by “articulating a legitimate, non-discriminatory reason for the

employment action.” Gogel, 967 F.3d at 1135. “[T]he employer's burden is merely



4
    The Higdon Court was analyzing a retaliation claim based on the Americans Disability Act.

                                                20
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 21 of 25




one of production; it ‘need not persuade the court that it was actually motivated by

the proffered reasons. It is sufficient if the defendant's evidence raises a genuine

issue of fact as to whether it [retaliated] against the plaintiff.’” Knox v. Roper Pump

Co., 957 F.3d 1237, 1245 (11th Cir. 2020) (quoting Chapman v. AI Transport, 229

F.3d 1012, 1024 (11th Cir. 2000) (en banc)).

      On May 26, 2017, Daniel Gibson, Vice President of the Defendant company,

found tourniquets on the ground where the Plaintiffs were standing outside and

where their cars were parked. (Doc. 22-1, p. 7). On May 30, 2017, Alvin Gibson

called five employees including the three Plaintiffs, Tyler Marshall, and Bryan

Irwin, and instructed them to report for drug screening. (Id.). Defendant asserts that

it terminated Plaintiffs for failure to take the drug tests the same day as the drug test

request in violation of the AIC Drug and Alcohol policy. The policy states that “if

an employee fails to furnish the appropriate samples ‘when requested’ they are

subject to immediate termination.” (Doc. 22-1, p. 8). Plaintiffs note the policy does

not specifically require the test to be taken the same day as the request. (Doc. 26, p.

9). When Bone went to take the drug test, he found that he was not in the clinic’s

system. (Doc. 22-11, p. 19). When Bone discovered this, he called Alvin Gibson for

instructions. (Id.) Gibson told him not to worry about the test, and that he would call

Bone when he had a job for him. (Id.). Davis admits that he did not take the drug test




                                           21
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 22 of 25




on May 30, 2017, but did take the test the next day. (Doc. 22-6, p. 4). There is a

dispute whether Garner took the drug test on May 30, 2017, or May 31, 2017.

      This Court need not be persuaded that Plaintiffs were terminated for this

reason because Defendant is only required to bear the burden of production, not

persuasion. Therefore, the Court finds that Defendant had a legitimate,

nondiscriminatory reason for Plaintiffs’ termination, i.e. the breach of Defendant’s

Alcohol and Drug Policy. Thus, the burden shifts back to the Plaintiffs to show

Defendant’s reason was not the real basis for its action but instead a mere pretext for

discrimination. See Johnson, 948 F.3d at 1325 (citing Richardson, 71 F.3d at 806).

   3. Pretext

      Now that the Defendant has established a legitimate, non-discriminatory

reason for Plaintiffs termination, Plaintiffs’ presumption of retaliation is eliminated.

See Knox, 957 F.3d at 1245. The burden now shifts to Plaintiffs to “come forward

with evidence allowing a reasonable factfinder to conclude that the proffered reason

was pretextual.” Id. (citing Chapman v. AI Transport, 229 F.3d 1012, 1024 (11th

Cir. 2000) (en banc)). To determine if the proffered reason from Defendant was

pretextual, the Court will look to the “weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer's proffered legitimate reasons for

its action.” Id. (citing Combs, 106 F.3d at 1538).




                                          22
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 23 of 25




      As noted, the Defendant claims that it terminated all three Plaintiffs because

of their alleged failure to take a drug test on the same day they were told to do so.

The Plaintiffs argue that this reason was a pretext for discrimination. The Court

notes that there is disputed evidence as to when the Plaintiffs were told to report for

drug testing. In his deposition, Davis agrees that his drug test was administered on

May 31, 2017. Although he acknowledges prior statements he made indicating that

he was told to go for a drug test on May 30, 2017, he goes on to unequivocally clarify

that the took the drug test on the same day Gibson told him to go. See (Doc. 22-7,

p. 87) (“I just hope I ain’t got the dates mixed up when Alvin told me because I went

on the same day this man told me. I didn’t wait. Like as soon as he told me I was

on the phone going up there.”). As noted, the Defendant has maintained that the

men were instructed to take the drug test on May 30, 2017. If a jury were to believe

Davis’s testimony, it could then conclude that the defendant’s reason for terminating

the plaintiffs, i.e., that they failed to report for a drug test on the same day they were

instructed to go, was a pretext for retaliatory discharge.

      This is bolstered by the further fact that Gibson’s decision to have the men go

for drug testing was made almost immediately after the meeting on May 25, 2017.

As noted, it was after that meeting that Gibson allegedly found drug paraphernalia

in the parking lot near where the Plaintiffs had been standing. Further, the Plaintiffs

point out that the Defendant’s drug testing policy does not explicitly say that an

                                           23
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 24 of 25




employee must report for testing on the same day he is told to go. All of this

evidence, when viewed in the light most favorable to the Plaintiffs, could suggest

that the Defendant’s stated reason for the Plaintiffs’ termination was pretextual.

Accordingly, summary judgment is not appropriate as to Count II of the Plaintiffs’

complaint and is due to be denied.

C. Disparate Treatment

   In their Response to the Defendant’s Motion for Summary Judgment, Plaintiffs

allege that their Complaint included a disparate treatment claim of intentional

discrimination, and Defendant only addressed the hostile work environment claim.

(Doc. 26, pp. 19-20). Plaintiffs argue that Count One of the Complaint contains both

a hostile work environment claim and a disparate treatment claim. Id. If this were

the case, it would constitute impermissible shotgun pleading because two causes of

action would be contained in a single count, and hostile work environment and

disparate treatment claims have different elements. Weiland v. Palm Beach Cty.

Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015) (noting a type of “shotgun

pleading is one that commits the sin of not separating into a different count each

cause of action or claim for relief”).


   This would not put the Defendant on notice for which claims are being brought

against it. Further, Plaintiffs failed to provide the Court with any legal analysis on


                                         24
       Case 5:18-cv-01706-LCB Document 28 Filed 10/08/20 Page 25 of 25




what constitutes disparate treatment. Therefore, this Court will not analyze this claim

at the Summary Judgment stage.


                                    CONCLUSION

      For the foregoing reasons, the Defendant’s Motion for Summary Judgment

(Doc. 22) is GRANTED as to the Plaintiffs’ hostile work environment claim.

However, the motion is DENIED as to the remaining claims. Plaintiffs’ Hostile

Work Environment claim is hereby DISMISSED WITH PREJEUDICE. A

separate order will be entered contemporaneously with this memorandum opinion.

      DONE and ORDERED this October 8, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          25
